                                                 RM
                                                 LAW NYC

                                      The Law Firm of Robert Moore, PLLC


     May 17, 2021

      VIAECF

     Honorable Sidney H. Stein                            MEMO ENDORSED
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

              Re:    United States v. Jason Rhodes
                     18-CR-887 (SHS)

      Dear Judge Stein,

              I along with Patrick Joyce represent Defendant Jason Rhodes ("Defendant") in this matter.
      Pursuant to the Court's most recent Scheduling Order (Doc. No 124), Defendant's deadline to file
      his post-Fatica brief / sentencing memorandum is today, May 17, 2021. Defendant respectfully
      requests one brief final extension of this deadline to this Friday, May 21, 2021, so that counsel may
      finalize the submission and thoroughly review it with Defendant.

              I have spoken to AUSA Jared Lenow who consents to this request. Accordingly, I ask
      that the Court modify the briefing schedule as follows:

              Defense submission due-May 21, 2021
              Government submission due-June 7, 2021

             This is the second request for an extension of time to submit the post-Fatica brief /
      sentencing memorandum. It will also be the last.


            The request to extend the briefing
            schedule as set forth above is granted.                Respectfully submitted,

            Dated: New York, New York
                   May 18, 2021                                    Robert Moore


                                             SO ORDERED.
      CC:     VIAECF
              AUSA Elisha Kobre                                       ,/.,//1//
              AUSA Jared Lenow
                                                                  ; /-·   /




THELAWFIRMOFROBERTMOORE , PLLC•140BROADWAY-46THFLOOR.NEWYORK, N.Y., 10005•PHONE: 929-253-7496·WWW.RMLAWNYC .COM
